CORPORATE INTEGRITY AGREEMENT
BETWEEN THE
OFFICE OF INSPECTOR GENERAL
OF THE
DEPARTMENT OF HEALTH AND HUMAN SERVICES
AND
LHC GROUP, INC.
 
I.PREAMBLE
 
LHC GROUP, INC. (LHC) hereby enters into this Corporate Integrity Agreement
(CIA) with the Office of Inspector General (OIG) of the United States Department
of Health and Human Services (HHS) to promote compliance with the statutes,
regulations, and written directives of Medicare, Medicaid, and all other Federal
health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) (Federal health
care program requirements). Contemporaneously with this CIA, LHC is entering
into a Settlement Agreement with the United States.
 
LHC established a voluntary compliance program (“Compliance Program”) in 1996.
The Compliance Program currently includes, among other things, a Compliance
Officer, a Compliance Committee, a Code of Conduct and Ethics, written policies
and procedures, a disclosure program that allows for the confidential disclosure
and investigation of potential compliance violations, screening measures for
Ineligible Persons (as defined in Section III.F.l.a below), regular compliance
training to all employees, various compliance auditing programs, and oversight
from LHC’s Board of Directors. LHC represents that its Compliance Program was
and continues to be aimed at LHC’s goal of promoting the highest standards of
professionalism, ethics and integrity in the conduct of LHC's business
practices. LHC will continue to operate its Compliance Program throughout the
term of this CIA. LHC may modify its Compliance Program as appropriate (subject
to the terms of this CIA), but shall ensure that during the term of this CIA it
complies with the obligations of LHC set forth herein.
 
II. TERM AND SCOPE OF THE CIA
 
A. The period of the compliance obligations assumed by LHC under this CIA
shall be five years from the effective date of this CIA. The “Effective Date”
shall be the date on which the final signatory of this CIA executes this CIA,
unless otherwise specified. Each one-year period, beginning with the one-year
period following the Effective Date, shall be referred to as a “Reporting
Period.”

 
 

--------------------------------------------------------------------------------

 
B. Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) LHC’s final annual report; or (2) any additional materials
submitted by LHC pursuant to OIG’’s request, whichever is later.
 
C. The scope of this CIA shall be governed by the following definitions:
 
1. “Covered Persons” includes:
 
a.  
all owners of LHC who are natural persons (other than shareholders who: (1) have
an ownership interest of less than 5%, and (2) acquired the ownership interest
through public trading) (“Owners”);

 
b.  
all officers, directors, and employees of LHC;

 
c  .
all contractors, subcontractors, agents, and other persons who provide patient
care items or services or who perform billing or coding functions on behalf of
LHC, excluding vendors whose sole connection with LHC is selling or otherwise
providing medical supplies or equipment to LHC and who do not bill the Federal
health care programs for such medical supplies or equipment.

 
Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours per year, except that any such
individuals shall become “Covered Persons” at the point when they work more than
160 hours during the calendar year.
 
2. “Relevant Covered Persons” includes persons involved in the
delivery of home health patient care items or services and/or in the preparation
or submission of claims for reimbursement for home health care from any Federal
health care program.
 
III.CORPORATE INTEGRITY OBLIGATIONS
 
LHC shall maintain a Compliance Program that includes the following elements:
 
A. Compliance Officer and Committee
 
1. Compliance Officer. LHC has a Compliance Officer responsible for developing
and implementing policies, procedures, and practices
 
 
 

--------------------------------------------------------------------------------

 
designed to ensure compliance. LHC shall maintain a Compliance Officer for the
term of the CIA who will be responsible for ensuring compliance with the
requirements set forth in this CIA and with Federal health care program
requirements. The Compliance Officer shall remain a member of senior management
of LHC, shall continue to make periodic (at least quarterly) reports regarding
compliance matters directly to the LHC Board of Directors’ Audit Committee, and
shall be authorized to report on such matters to the Board of Directors at any
time. The Compliance Officer shall continue to report directly to the Audit
Committee of the Board of Directors and indirectly to the Chief Executive
Officer of LHC. LHC shall maintain a Compliance Officer who is not and shall not
be subordinate to the General Counsel or Chief Financial Officer. The Compliance
Officer shall be responsible for monitoring the day-to-day compliance activities
engaged in by LHC as well as for any reporting obligations created under this
CIA. Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.
 
LHC shall report to OIG, in writing, any change in the identity of the
Compliance Officer, or any actions or changes that would affect the Compliance
Officer’s ability to perform the duties necessary to meet the obligations in
this CIA, within five days after such a change.
 
2. Compliance Committee. LHC shall maintain its Compliance Committee. The
Compliance Committee shall, at a minimum, include the Compliance Officer and
other members of senior management necessary to meet the requirements of this
CIA (e.g., senior executives of relevant departments, such as billing, clinical,
human resources, audit, and operations). The Compliance Officer shall continue
to chair the Compliance Committee and the Committee shall support the Compliance
Officer in fulfilling his/her responsibilities (e.g., shall assist in the
analysis of the LHC’s risk areas and shall oversee monitoring of internal and
external audits and investigations). The Compliance Committee shall continue to
meet at least quarterly.
 
LHC shall report to OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.
 
3. Board of Directors Compliance Obligations. The Board of Directors (Board)
shall remain responsible for the review and oversight of matters related to
compliance with Federal health care program requirements and the obligations of
this CIA.
 
The Board shall, at a minimum, be responsible for the following:
 
 
 

--------------------------------------------------------------------------------

 
a. 
meeting at least quarterly to review and oversee LHC's Compliance Program,
including but not limited to the performance of the Compliance Officer and
Compliance Committee;

 
b. 
ensuring that LHC adopts and implements policies, procedures, and practices
designed to ensure compliance with the requirements set forth in this CIA and
Federal health care program requirements; and

 
c. 
for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Board summarizing its review and oversight of LHC’s compliance
with Federal health care program requirements and the obligations of this CIA.

 
At minimum, the resolution shall include the following language:
 
“The Board of Directors has made a reasonable inquiry into the operations of
LHC’s Compliance Program including the performance of the Compliance Officer and
the Compliance Committee. Based on its inquiry and review, the Board has
concluded that, to the best of its knowledge, LHC has implemented an effective
Compliance Program to meet Federal health care program requirements and the
obligations of the CIA.”
 
If the Board is unable to provide such a conclusion in the resolution, the
Board shall include in the resolution a written explanation of the reasons why
it is unable to provide the conclusion and the steps it is taking to implement
an effective Compliance Program at LHC.
 
LHC shall report to OIG, in writing, any changes in the composition of the
Board, or any actions or changes that would affect the Board’s ability to
perform the duties necessary to meet the obligations in this CIA, within 15 days
after such a change.
 
B. Written Standards
 
1.Code of Conduct. LHC shall continue to adhere to and promote its Code of
Conduct and Ethics and use it as an element in evaluating the performance of all
employees. LHC’s Code of Conduct and Ethics shall, at a minimum, set forth:
 
 
 

--------------------------------------------------------------------------------

 
 
a.
LHC’s commitment to full compliance with all Federal health care program
requirements, including its commitment to prepare and submit accurate claims
consistent with such requirements;

 
 
b.
LHC’s requirement that all of its Covered Persons shall be expected to comply
with all Federal health care program requirements and with LHC’s own Policies
and Procedures;

 
 
c.
the requirement that all of LHC’s Covered Persons shall be expected to report to
the Compliance Officer, or other appropriate individual designated by LHC,
suspected violations of any Federal health care program requirements or of LHC’s
own Policies and Procedures; and

 
 
d.the right of all individuals to use the Disclosure Program described in
Section III.E, and LHC’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.

 
Since June 1, 2011, every LHC officer and employee has certified that he or she
has received, read, understood, and shall abide by LHC’s Code of Conduct and
Ethics. Within 120 days of the Effective Date, all Covered Persons shall
certify, in writing or in electronic form, that he or she has received, read,
understood, and shall abide by LHC’s Code of Conduct and Ethics. New Covered
Persons shall receive the Code of Conduct and Ethics and shall complete the
required certification within 60 days after becoming a Covered Person or within
120 days after the Effective Date, whichever is later.
 
LHC shall periodically review the Code of Conduct and Ethics to determine if
revisions are appropriate and shall make any necessary revisions based on such
review. Any revised Code of Conduct and Ethics shall be distributed within 60
days after any revisions are finalized. Each Covered Person shall certify, in
writing, that he or she has received, read, understood, and shall abide by the
revised Code of Conduct and Ethics within 60 days after the distribution of the
revised Code of Conduct and Ethics.
 
2.Policies and Procedures. Within 90 days after the effective date, LHC will
implement written Policies and Procedures regarding the operation of its
compliance program, which include the compliance program requirements outlined
in this CIA and LHC’s compliance with Federal health care program requirements.
 
 
 

--------------------------------------------------------------------------------

 
To the extent not completed prior to the Effective Date, within 90 days after
the Effective Date, the Policies and Procedures shall be made available to all
Covered Persons. Appropriate and knowledgeable staff shall be available to
explain the Policies and Procedures.
 
At least annually (and more frequently, if appropriate), LHC shall assess and
update, as necessary, the Policies and Procedures. Within 30 days after the
effective date of any revisions, any such revised Policies and Procedures shall
be made available to all Covered Persons.
 
C. Training and Education
 
1. General Training. Within 120 days after the Effective Date, LHC shall provide
at least one hour of General Training to each Covered Person. This training, at
a minimum, shall explain LHC’s:
 
 
a.
CIA requirements; and

 
 
b.
Compliance Program, including the Code of Conduct and Ethics.

 
New Covered Persons shall receive the General Training described above within 60
days after becoming a Covered Person or within 120 days after the Effective
Date, whichever is later. After receiving the initial General Training described
above, each Covered Person shall receive at least one hour of General Training
in each subsequent Reporting Period.
 
2. Specific Training. Within 120 days after the Effective Date, each Relevant
Covered Person shall receive at least 2 hours of Specific Training in addition
to the General Training required above. This Specific Training shall include a
discussion of:
 
 
a.the Federal health care program requirements regarding home bound status;

 
 
b.the Federal health care program requirements regarding medical necessity;

 
 
c.the Federal health care program requirements regarding the accurate coding and
submission of home health claims;

 
 
 

--------------------------------------------------------------------------------

 
d. 
policies, procedures, and other requirements applicable to the documentation of
medical records;

 
e. 
the personal obligation of each individual involved in the claims submission
process to ensure that such claims are accurate;

 
f. 
applicable reimbursement statutes, regulations, and program requirements and
directives;

 
g. 
the legal sanctions for violations of the Federal health care program
requirements; and

 
h. 
examples of proper and improper claims submission practices.

 
New Relevant Covered Persons shall receive this training within 60 days after
the beginning of their employment or becoming Relevant Covered Persons, or
within 120 days after the Effective Date, whichever is later.
 
After receiving the initial Specific Training described in this section, each
Relevant Covered Person shall receive at least 2 hours of Specific Training, in
addition to the General Training, in each subsequent Reporting Period.
 
3. Board Member Training. Within 120 days after the Effective Date, LHC shall
provide at least two hours of training to each member of the Board of Directors,
in addition to the General Training. This training shall address the
responsibilities of board members and corporate governance.
 
New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a member or within 120 days after
the Effective Date, whichever is later.
 
4. Certification. Each individual who is required to attend training shall
certify, in writing or in electronic form that he or she has received the
required training. The certification shall specify the type of training received
and the date received. The Compliance Officer (or designee) shall retain the
certifications, along with all course materials.
 
5. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area.

 
 

--------------------------------------------------------------------------------

 
6. Update of Training. LHC shall review the training annually, and, where
appropriate, update the training to reflect changes in Federal health care
program requirements, any issues discovered during internal audits or the Claims
Review, and any other relevant information.
 
7. Computer-based Training. LHC may provide the training required under this CIA
through appropriate computer-based training approaches. LHC shall make available
appropriately qualified and knowledgeable staff or trainers to answer questions
or provide additional information to the individuals receiving such training.
 
D. Review Procedures
 
1. General Description
 
 
a.
Engagement of Independent Review Organization. Within 90 days after the
Effective Date, LHC shall engage an entity (or entities), such as an accounting,
auditing, or consulting firm (hereinafter “Independent Review Organization” or
“IRO”), to perform the reviews listed in this Section III.D. The applicable
requirements relating to the IRO are outlined in Appendix A to this CIA, which
is incorporated by reference.

 
 
b.
Retention of Records. The IRO and LHC shall retain and make available to OIG,
upon request, all work papers, supporting documentation, correspondence, and
draft reports (those exchanged between the IRO and LHC) related to the reviews.

 
2. IRO Review. The IRO Review shall consist of three components:
 
 
a.
Selection of LHC Facilities to be Reviewed. LHC shall provide the OIG and the
IRO with information for each LHC home health facility in order for the IRO to
select facilities for review, as outlined in Appendix B.

 
 
b.
Internal Compliance Audit Review. The IRO shall review a sample of LHC’s
Internal Compliance Audits of its home health facilities (as defined in Appendix
B, which is incorporated by reference) to confirm that any corrective


 
 

--------------------------------------------------------------------------------

 
 
actions recommended as a result of such audits have been, or are in the process
of being, implemented (Internal Compliance Audit Review) and shall prepare an
Internal Compliance Audit Review Report, as outlined in Appendix B, Section A.3
to this CIA.

 
 
c.
Claims Review. The IRO shall review LHC’s claims submitted to the Federal health
care programs for compliance with the homebound status and the medical necessity
requirements for the home health services furnished (Claims Review) and shall
prepare a Claims Review Report, as outlined in Appendix B to this CIA.

 
4. Unallowable Cost Review. For the first Reporting Period, the IRO shall
conduct a review of LHC’s compliance with the unallowable cost provisions of the
Settlement Agreement. The IRO shall determine whether LHC has complied with
its obligations not to charge to, or otherwise seek payment from, federal or
state payors for unallowable costs (as defined in the Settlement Agreement) and
its obligation to identify to applicable federal or state payors any unallowable
costs included in payments previously sought from the United States, or any
state Medicaid program. This unallowable cost analysis shall include, but not be
limited to, payments sought in any cost reports, cost statements, information
reports, or payment requests already submitted by LHC or any affiliates. To the
extent that such cost reports, cost statements, information reports, or payment
requests, even if already settled, have been adjusted to account for the effect
of the inclusion of the unallowable costs, the IRO shall determine if such
adjustments were proper. In making this determination, the IRO may need to
review cost reports and/or financial statements from the year in which the
Settlement Agreement was executed, as well as from previous years.
 
5. Unallowable Cost Review Report. The IRO shall prepare a report based upon the
Unallowable Cost Review performed (Unallowable Cost Review Report). The
Unallowable Cost Review Report shall include the IRO’s findings and supporting
rationale regarding the Unallowable Cost Review and whether LHC has complied
with its obligation not to charge to, or otherwise seek payment from, federal or
state payors for unallowable costs (as defined in the Settlement Agreement) and
its obligation to identify to applicable federal or state payors any unallowable
costs included in payments previously sought from such payor.
 
6. Validation Review. In the event OIG has reason to believe that: (a) LHC’s
Internal Compliance Audit Review, Claims Review or Unallowable Cost Review fails
to conform to the requirements of this CIA; or (b) the IRO’s findings or
Internal Compliance Audit Review or Claims Review or Unallowable Cost Review

 
 

--------------------------------------------------------------------------------

 
results are inaccurate, OIG may, at its sole discretion, conduct its own review
to determine whether the Internal Compliance Audit Review, Claims Review or
Unallowable Cost Review complied with the requirements of the CIA and/or
the findings or Claims Review or Unallowable Cost Review results are inaccurate
(Validation Review). LHC shall pay for the reasonable cost of any such review
performed by OIG or any of its designated agents. Any Validation Review of
Reports submitted as part of LHC’s final Annual Report shall be initiated no
later than one year after LHC’s final submission (as described in Section II) is
received by OIG.
 
Prior to initiating a Validation Review, OIG shall notify LHC of its intent to
do so and provide a written explanation of why OIG believes such a review is
necessary. To resolve any concerns raised by OIG, LHC may request a meeting with
OIG to: (a) discuss the results of any Internal Compliance Audit, Claims Review
or Unallowable Cost Review submissions or findings; (b) present any additional
information to clarify the results of the Internal Compliance Audit, Claims
Review or Unallowable Cost Review or to correct the inaccuracy of the Internal
Compliance Audit, Claims Review or Unallowable Cost Review; and/or (c) propose
alternatives to the proposed Validation Review. LHC agrees to provide any
additional information as may be requested by OIG under this Section III.D.5 in
an expedited manner. OIG will attempt in good faith to resolve any Internal
Compliance Audit, Claims Review or Unallowable Cost Review issues with LHC prior
to conducting a Validation Review. However, the final determination as to
whether or not to proceed with a Validation Review shall be made at the sole
discretion of OIG.
 
7. Independence and Objectivity Certification. The IRO shall include in its
report(s) to LHC a certification that the IRO has (a) evaluated its professional
independence and objectivity with respect to the reviews conducted under this
Section III.D and (b) concluded that it is, in fact, independent and objective,
in accordance with the requirements specified in Appendix A to this CIA.
 
E. Disclosure Program
 
LHC shall maintain its Disclosure Program which includes a toll-free compliance
telephone line that enables individuals to disclose, to the Compliance Officer,
any identified issues or questions associated with LHC’s policies, conduct,
practices, or procedures with respect to a Federal health care program believed
by the individual to be a potential violation of criminal, civil, or
administrative law. LHC shall appropriately publicize the existence of this
hotline through periodic communications to employees and by posting the
information in prominent common areas.
 
LHC shall emphasize the Disclosure Program’s nonretribution, nonretaliation
policy, and shall include a reporting mechanism for anonymous communications for

 
 

--------------------------------------------------------------------------------

 
which appropriate confidentiality shall be maintained. Upon receipt of a
disclosure, the Compliance Officer (or designee) shall gather all relevant
information from the disclosing individual. The Compliance Officer (or designee)
shall make a preliminary, good faith inquiry into the allegations set forth in
every disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: (1) permits a
determination of the appropriateness of the alleged improper practice; and (2)
provides an opportunity for taking corrective action, LHC shall conduct an
internal review of the allegations set forth in the disclosure and ensure that
proper follow-up is conducted.
 
The Compliance Officer (or designee) shall maintain a disclosure log, which
shall include a record and summary of each disclosure received (whether
anonymous or not), the status of the respective internal reviews, and any
corrective action taken in response to the internal reviews.
 
F. Ineligible Persons
 
1. Definitions. For purposes of this CIA:
 
 
a.
an “Ineligible Person” shall include an individual or entity who:

 
i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or
 
ii. has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.
 
 
b.
“Exclusion Lists” include:

 
i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and
 
ii. the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov).
 
 
 

--------------------------------------------------------------------------------

 
2. Screening Requirements. LHC shall ensure that all prospective and current
Covered Persons are not Ineligible Persons, by implementing the following
screening requirements:
 
 
a.
LHC shall screen all prospective Covered Persons against the Exclusion Lists
prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.

 
 
b.
LHC shall screen all Covered Persons against the Exclusion Lists within 120 days
after the Effective Date and on an annual basis thereafter.

 
 
c.
LHC shall maintain its policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.

 
Nothing in Section III.F affects LHC’s responsibility to refrain from (and
liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by excluded persons. LHC understands that
items or services furnished by excluded persons are not payable by Federal
health care programs and that LHC may be liable for overpayments and/or
criminal, civil, and administrative sanctions for employing or contracting with
an excluded person regardless of whether LHC meets the requirements of Section
III.F.
 
3. Removal Requirement. If LHC has actual notice that a Covered Person has
become an Ineligible Person, LHC shall remove such Covered Person from
responsibility for, or involvement with, LHC’s business operations related to
the Federal health care programs and shall remove such Covered Person from any
position for which the Covered Person’s compensation or the items or services
furnished, ordered, or prescribed by the Covered Person are paid in whole or
part, directly or indirectly, by Federal health care programs or otherwise with
Federal funds at least until such time as the Covered Person is reinstated into
participation in the Federal health care programs.
 
4. Pending Charges and Proposed Exclusions. If LHC has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term, LHC shall take all appropriate
actions to ensure that the responsibilities of that Covered Person have not and
shall not
 
 
 

--------------------------------------------------------------------------------

 
adversely affect the quality of care rendered to any beneficiary, patient, or
resident, or any claims submitted to any Federal health care program.
 
G. Notification of Government Investigation or Legal Proceedings
 
Within 30 days after discovery, LHC shall notify OIG, in writing, of any ongoing
investigation or legal proceeding known to LHC conducted or brought by a
governmental entity or its agents involving an allegation that LHC has committed
a crime or has engaged in fraudulent activities. This notification shall include
a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding.
LHC shall also provide written notice to OIG within 30 days after the resolution
of the matter, and shall provide OIG with a description of the findings and/or
results of the investigation or proceedings, if any.
 
H. Repayment of Overpayments
 
1. Definition of Overpayments. For purposes of this CIA, an “Overpayment” shall
mean the amount of money LHC has received in excess of the amount due and
payable under any Federal health care program requirements.
 
2. Repayment of Overpayments
 
 
a.
If, at any time, LHC identifies or learns of any Overpayment, LHC will repay the
Overpayment to the appropriate payor (e.g., Medicare fiscal intermediary or
carrier) within 30 days after identification of the Overpayment and take
remedial steps within 30 days after identification (or such additional time as
may be agreed to by the payor) to correct the problem, including preventing the
underlying problem and the Overpayment from recurring. If not yet quantified,
within 30 days after identification, LHC shall notify the payor of its efforts
to quantify the Overpayment amount along with a schedule of when such work is
expected to be completed. Notification and repayment to the payor shall be done
in accordance with the payor’s policies.

 
 
b.
Notwithstanding the above, notification and repayment of any Overpayment amount
that routinely is reconciled or adjusted pursuant to policies and procedures
established


 
 

--------------------------------------------------------------------------------

 
 
by the payor should be handled in accordance with such policies and procedures.

 
I. Reportable Events
 
1. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:
 
 
a.
a substantial Overpayment;

 
 
b.
a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;

 
 
c.
the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.F.1.a; or

 

 
d.
the filing of a bankruptcy petition by LHC.

 
A Reportable Event may be the result of an isolated event or a series of
occurrences.
 
2. Reporting of Reportable Events. If LHC determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, LHC shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.
 
3. Reportable Events under Section III.I.1.a. For Reportable Events under
Section III.I.1.a, the report to OIG shall be made at the same time as the
repayment to the payor required in Section III.H, and shall include:
 

 
a.
a copy of the notification and repayment to the payor required in Section
III.H.2;

 

 
b.
a description of the steps taken by LHC to identify and quantify the
Overpayment;

 

 
c.
a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program authorities
implicated;


 
 

--------------------------------------------------------------------------------

 

 
d.
a description of LHC’s actions taken to correct the Reportable Event; and

 

 
e.
any further steps LHC plans to take to address the Reportable Event and prevent
it from recurring.

 
4. Reportable Events under Section III.I.1.b and c. For Reportable Events under
Section III.I.1.b and III.I.1.c, the report to OIG shall include:
 

 
a.
a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program authorities
implicated;

 

 
b.
a description of LHC’s actions taken to correct the Reportable Event;

 

 
c.
any further steps LHC plans to take to address the Reportable Event and prevent
it from recurring; and

 

 
d.
if the Reportable Event has resulted in an Overpayment, a description of the
steps taken by LHC to identify and quantify the Overpayment.

 
5. Reportable Events under Section III.I.1.d. For Reportable Events under
Section III.I.1.d, the report to the OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
authorities implicated.
 
6. Reportable Events Involving the Stark Law. Notwithstanding the reporting
requirements outlined above, any Reportable Event that involves only a probable
violation of section 1877 of the Social Security Act, 42 U.S.C. §1395nn (the
Stark Law) should be submitted by LHC to the Centers for Medicare & Medicaid
Services (CMS) through the self-referral disclosure protocol (SRDP), with a copy
to the OIG. The requirements of Section III.H.2 that require repayment to the
payor of any identified Overpayment within 30 days shall not apply to any
Overpayment that may result from a probable violation of only the Stark Law that
is disclosed to CMS pursuant to the SRDP.
 
 
 

--------------------------------------------------------------------------------

 
IV. CHANGES TO BUSINESS UNITS OR LOCATIONS
 
A. Change or Closure of Unit or Location
 
In the event that, after the Effective Date, LHC changes home health locations
or closes a home health business unit or home health location related to the
furnishing of items or services that may be reimbursed by Federal health care
programs, LHC shall notify OIG of this fact as soon as possible, but no later
than within 30 days after the date of change or closure of the location.
 
B. Purchase or Establishment of New Unit or Location
 
In the event that, after the Effective Date, LHC purchases or establishes a new
business unit or location related to the furnishing of items or services that
may be reimbursed by Federal health care programs, LHC shall notify OIG at least
30 days after such purchase or the operation of such new business unit or
location. This notification shall include the address of the new business unit
or location, phone number, fax number, the location’s Medicare and state
Medicaid program provider number and/or supplier number(s); and the name and
address of each Medicare and state Medicaid program contractor to which LHC
currently submits claims. Each new business unit or location and all Covered
Persons at each new business unit or home health location shall be subject to
the applicable requirements of this CIA.
 
C. Sale of Unit or Location
 
In the event that, after the Effective Date, LHC proposes to sell any or all of
its business units or locations that are subject to this CIA, LHC shall notify
OIG of the proposed sale at least 30 days prior to the sale of such business
unit or location, if possible, or no later than 30 days after the sale. This
notification shall include a description of the business unit or location to be
sold or sold, a brief description of the terms of the sale, and the name and
contact information of the prospective purchaser. This CIA shall be binding on
the purchaser of such business unit or location, unless otherwise determined and
agreed to in writing by the OIG.
 
V. IMPLEMENTATION AND ANNUAL REPORTS
 
A. Implementation Report
 
Within 120 days after the Effective Date, LHC shall submit a written report to
OIG summarizing the status of its implementation of the requirements of this CIA
(Implementation Report). The Implementation Report shall, at a minimum, include:

 
 

--------------------------------------------------------------------------------

 
1. the name, address, phone number, and position description of the Compliance
Officer required by Section III.A, and a summary of other noncompliance job
responsibilities the Compliance Officer may have;
 
2. the names and positions of the members of the Compliance Committee required
by Section III.A;
 
3. a copy of LHC’s Code of Conduct and Ethics required by
Section III.B.1;


4. the number of individuals required to complete the Code of Conduct and Ethics
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG upon
request);
 
5. a summary of all Policies and Procedures required by Section III.B (copies of
the Policies and Procedures shall be made available to OIG upon request);
 
6. the following information regarding each type of training required by Section
III.C:
 

 
a.
description of such training, including a summary of the topics covered, the
length of sessions, and a schedule of training sessions; and

 

 
b.
the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.

 
A copy of all training materials and the documentation supporting this
information shall be made available to OIG upon request.
 
7. a description of the Disclosure Program required by Section III.E;
 
8. the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO has the qualifications outlined in Appendix A to this
CIA; (d) a summary and description of any and all current and prior engagements
and agreements between LHC and the IRO; and (e) a certification from the IRO
regarding its professional independence and objectivity with respect to LHC;

 
 

--------------------------------------------------------------------------------

 
9. a description of the process by which LHC fulfills the requirements of
Section III.F regarding Ineligible Persons;
 
10. a list of all of LHC’s locations (including mailing addresses and
identification of home health facilities); the corresponding name under which
each location is doing business; the corresponding phone numbers and fax
numbers; each location’s Medicare and state Medicaid program provider number
and/or supplier number(s); and the name and address of each Medicare and state
Medicaid program contractor to which LHC currently submits claims;
 
11.a description of LHC’s corporate structure, including identification of any
parent and sister companies, subsidiaries, and their respective lines of
business; and
 
 
12.the certifications required by Section V.C.
 
B. Annual Reports
 
LHC shall submit to OIG annually a report with respect to the status of, and
findings regarding, LHC’s compliance activities for each of the five Reporting
Periods (Annual Report). Each Annual Report shall include, at a minimum:
 
1. any change in the identity, position description, or other noncompliance job
responsibilities of the Compliance Officer and any change in the membership of
the Compliance Committee described in Section III.A;
 
2. the Board resolution required by Section III.A.3;
 
3. a summary of any changes or amendments to LHC’s Code of Conduct and Ethics
required by Section III.B.1 and the reason for such changes, along with a copy
of the revised Code of Conduct and Ethics;
 
4. the number of individuals required to complete the Code of Conduct and Ethics
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be made available to OIG upon
request);
 
5. a summary of any significant changes or amendments to the Policies and
Procedures required by Section III.B and the reasons for such changes (e.g.,
change in contractor policy);

 
 

--------------------------------------------------------------------------------

 
6. the following information regarding each type of training required by Section
III.C:
 

 
a.
a description of the initial and annual training, including a summary of the
topics covered, the length of sessions, and a schedule of training sessions; and

 

 
b.
the number of individuals required to complete the initial and annual training,
the percentage of individuals who actually completed the initial and annual
training, and an explanation of any exceptions.

 
A copy of all training materials and the documentation to support this
information shall be made available to OIG upon request.
 
7. a complete copy of all reports prepared pursuant to Section III.D, along with
a copy of the IRO’s engagement letter;
 
8. LHC’s response to the reports prepared pursuant to Section III.D, along with
corrective action plan(s) related to any issues raised by the reports;
 
9. a summary and description of any and all current and prior engagements and
agreements between LHC and the IRO (if different from what was submitted as part
of the Implementation Report);
 
10. a certification from the IRO regarding its professional independence and
objectivity with respect to LHC;
 
11. a summary of Reportable Events (as defined in Section III.I) identified
during the Reporting Period and the status of any corrective action relating to
all such Reportable Events;
 
12. a report of the aggregate Overpayments that have been returned to the
Federal health care programs.  Overpayment amounts shall be broken down into the
following categories: Medicare, Medicaid (report each applicable state
separately, if applicable), and other Federal health care programs. Overpayment
amounts that are routinely reconciled or adjusted pursuant to policies and
procedures established by the payor do not need to be included in this aggregate
Overpayment report;
 
 
 

--------------------------------------------------------------------------------

 
13. a summary of the disclosures in the disclosure log required by Section III.E
that relate to Federal health care programs (the complete disclosure log shall
be made available to OIG upon request);


14. any changes to the process by which LHC fulfills the requirements of Section
III.F regarding Ineligible Persons;
 
15. a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.G. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;
 
16. a description of all changes to the most recently provided list of LHC’s
home health locations (including addresses) as required by Section V.A.10; the
corresponding name under which each home health location is doing business; the
corresponding phone numbers and fax numbers; each home health location’s
Medicare and state Medicaid program provider number(s) and/or supplier
number(s); and the name and address of each Medicare and state Medicaid program
contractor to which LHC currently submits claims; and
 
17. the certifications required by Section V.C.
 
The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.
 
C. Certifications
 
The Implementation Report and each Annual Report shall include a certification
by the Compliance Officer that:
 
1. to the best of his or her knowledge, except as otherwise described in the
report, LHC is in compliance with all of the requirements of this CIA;
 
2. he or she has reviewed the report and has made reasonable inquiry regarding
its content and believes that the information in the report is accurate and
truthful; and
 
3. to the best of his or her knowledge, LHC has complied with its obligations
under the Settlement Agreement: (a) not to resubmit to any Federal health care
program payors any previously denied claims related to the Covered Conduct
addressed in the Settlement Agreement, and not to appeal any such denials
 
 
 

--------------------------------------------------------------------------------

 
of claims; (b) not to charge to or otherwise seek payment from federal or state
payors for unallowable costs (as defined in the Settlement Agreement); and (c)
to identify and adjust any past charges or claims for unallowable costs.
 
D. Designation of Information
 
LHC shall clearly identify any portions of its submissions that it believes are
trade secrets, or information that is commercial or financial and privileged or
confidential, and therefore potentially exempt from disclosure under the Freedom
of Information Act (FOIA), 5 U.S.C. § 552. LHC shall refrain from identifying
any information as exempt from disclosure if that information does not meet the
criteria for exemption from disclosure under FOIA.

 
 

--------------------------------------------------------------------------------

 
VI. NOTIFICATIONS AND SUBMISSION OF REPORTS
 
Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:
 
OIG:
 
Administrative and Civil Remedies Branch Office of Counsel to the Inspector
General Office of Inspector General
U.S. Department of Health and Human Services Cohen Building, Room 5527
330 Independence Avenue, S.W.
Washington, DC 20201
Telephone: 202.619.2078
Facsimile: 202.205.0604
 
LHC:
 
Joshua L. Proffitt
Senior Vice President / Chief Compliance Officer 420 West Pinhook Road
Lafayette, LA 70503
Josh.Proffitt@LHCgroup.com
337-706-3575
 
Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, LHC may be required to provide OIG with
an electronic copy of each notification or report required by this CIA in
searchable portable document format (pdf), in addition to a paper copy.
 
VII. OIG INSPECTION, AUDIT, AND REVIEW RIGHTS
 
In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of LHC’s books, records, and other documents and supporting materials
and/or conduct on-site reviews of any LHC locations for the purpose of verifying
and evaluating: (a) LHC’s compliance with the terms of this CIA; and (b) LHC’s
 
 
 

--------------------------------------------------------------------------------

 
compliance with the requirements of the Federal health care programs in which it
participates. The documentation described above shall be made available by LHC
to OIG or its duly authorized representative(s) at all reasonable times for
inspection, audit, or reproduction. Furthermore, for purposes of this provision,
OIG or its duly authorized representative(s) may interview any of LHC’s
employees, contractors, or agents who consent to be interviewed at the
individual’s place of business during normal business hours or at such other
place and time as may be mutually agreed upon between the individual and OIG.
LHC shall assist OIG or its duly authorized representative(s) in contacting and
arranging interviews with such individuals upon OIG’s request. LHC’s employees
may elect to be interviewed with or without a representative of LHC present.
 
VIII. DOCUMENT AND RECORD RETENTION
 
LHC shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for 6 years (or longer if otherwise required by law) from the Effective
Date.
 
IX. DISCLOSURES
 
  Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG
shall make a reasonable effort to notify LHC prior to any release by OIG of
information submitted by LHC pursuant to its obligations under this CIA and
identified upon submission by LHC as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, LHC shall have the rights set forth at 45 C.F.R.
§ 5.65(d).


 
X. BREACH AND DEFAULT PROVISIONS
 
             LHC is expected to fully and timely comply with all of its CIA
obligations.
 
A. Stipulated Penalties for Failure to Comply with Certain Obligations
 
As a contractual remedy, LHC and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.
 
 
 

--------------------------------------------------------------------------------

 
1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day LHC fails to establish and
implement any of the following obligations as described in Section III:
 

 
a.
a Compliance Officer;

 
 
b.
a Compliance Committee;

 
 
c.
the Board of Directors compliance obligations;

 
 
d.
a written Code of Conduct and Ethics;

 
 
e.
written Policies and Procedures;

 
 
f.
the training of Covered Persons, Relevant Covered Persons, and Board Members;

 

 
g.
a Disclosure Program;

 

 
h.
Ineligible Persons screening and removal requirements;

 
 
i.
notification of Government investigations or legal proceedings; and

 
 
j.
reporting of Reportable Events.

 
2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day LHC fails to engage and use an
IRO, as required in Section III.D, Appendix A, and Appendix B.
 
3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day LHC fails to submit the
Implementation Report or any Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.
 
4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day LHC fails to submit any
Internal Audit Review, Claims Review Report or Unallowable Cost Review Report in
accordance with the requirements of Section III.D and Appendix B.
 
 
 

--------------------------------------------------------------------------------

 
5. A Stipulated Penalty of $1,500 for each day LHC fails to grant access as
required in Section VII. (This Stipulated Penalty shall begin to accrue on the
date LHC fails to grant access.)
 
6. A Stipulated Penalty of $5,000 for each false certification submitted by or
on behalf of LHC as part of its Implementation Report, Annual Report, additional
documentation to a report (as requested by the OIG), or otherwise required by
this CIA.
 
7. A Stipulated Penalty of $1,000 for each day LHC fails to comply fully and
adequately with any obligation of this CIA. OIG shall provide notice to LHC
stating the specific grounds for its determination that LHC has failed to comply
fully and adequately with the CIA obligation(s) at issue and steps LHC shall
take to comply with the CIA. (This Stipulated Penalty shall begin to accrue 10
days after LHC receives this notice from OIG of the failure to comply.) A
Stipulated Penalty as described in this Subsection shall not be demanded for any
violation for which OIG has sought a Stipulated Penalty under Subsections 1- 6
of this Section.
 
B. Timely Written Requests for Extensions
 
LHC may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA. Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after LHC fails to meet the
revised deadline set by OIG. Notwithstanding any other provision in this
Section, if OIG denies such a timely written request, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until three business days after LHC receives OIG’s written denial of such
request or the original due date, whichever is later. A “timely written request”
is defined as a request in writing received by OIG at least five business days
prior to the date by which any act is due to be performed or any notification or
report is due to be filed.
 
C. Payment of Stipulated Penalties
 
1. Demand Letter. Upon a finding that LHC has failed to comply with any of the
obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify LHC of: (a) LHC’s failure to comply;
and (b) OIG’s exercise of its contractual right to demand payment of the
Stipulated Penalties. (This notification shall be referred to as the “Demand
Letter.”)
 
 
 

--------------------------------------------------------------------------------

 
2. Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, LHC shall either: (a) cure the breach to OIG’s satisfaction and pay the
applicable Stipulated Penalties or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event LHC elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until LHC cures, to OIG’s satisfaction, the alleged breach in
dispute. Failure to respond to the Demand Letter in one of these two manners
within the allowed time period shall be considered a material breach of this CIA
and shall be grounds for exclusion under Section X.D.
 
3. Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.
 
4.Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that LHC has materially
breached this CIA, which decision shall be made at OIG’s discretion and shall be
governed by the provisions in Section X.D, below.
 
D. Exclusion for Material Breach of this CIA
 
1. Definition of Material Breach. A material breach of this CIA
 
means:
 

 
a.
a repeated or flagrant violation of the obligations under this CIA, including,
but not limited to, the obligations addressed in Section X.A;

 

 
b.
a failure by LHC to report a Reportable Event, take corrective action, and make
the appropriate refunds, as required in Section III.I;

 

 
c.
a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or

 

 
d.
a failure to engage and use an IRO in accordance with Section III.D, Appendix A,
and Appendix B.

 
2. Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by LHC constitutes an independent basis for
 
 
 

--------------------------------------------------------------------------------

 
LHC’s exclusion from participation in the Federal health care programs. Upon a
determination by OIG that LHC has materially breached this CIA and that
exclusion is the appropriate remedy, OIG shall notify LHC of: (a) LHC’s material
breach; and (b) OIG’s intent to exercise its contractual right to impose
exclusion. (This notification shall be referred to as the “Notice of Material
Breach and Intent to Exclude.”)
 
3. Opportunity to Cure. LHC shall have 30 days from the date of
receipt of the Notice of Material Breach and Intent to Exclude to demonstrate to
OIG’s satisfaction that:
 
 
a.
LHC is in compliance with the obligations of the CIA cited by OIG as being the
basis for the material breach;

 
 
b.
the alleged material breach has been cured; or

 

 
c.
the alleged material breach cannot be cured within the 30 day period but that:
(i) LHC has begun to take action to cure the material breach; (ii) LHC is
pursuing such action with due diligence; and (iii) LHC has provided to OIG a
reasonable timetable for curing the material breach.

 
4. Exclusion Letter. If, at the conclusion of the 30 day period, LHC fails to
satisfy the requirements of Section X.D.3, OIG may exclude LHC from
participation in the Federal health care programs. OIG shall notify LHC in
writing of its determination to exclude LHC. (This letter shall be referred to
as the “Exclusion Letter.”) Subject to the Dispute Resolution provisions in
Section X.E, below, the exclusion shall go into effect 30 days after the date of
LHC’s receipt of the Exclusion Letter. The exclusion shall have national effect
and shall also apply to all other Federal procurement and nonprocurement
programs. Reinstatement to program participation is not automatic. After the end
of the period of exclusion, LHC may apply for reinstatement by submitting a
written request for reinstatement in accordance with the provisions at 42 C.F.R.
§§ 1001.3001-.3004.
 
E. Dispute Resolution
 
1. Review Rights. Upon OIG’s delivery to LHC of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, LHC shall be afforded certain review rights
comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R.
Part 1005 as if they applied to the Stipulated Penalties or exclusion sought
pursuant to this CIA. Specifically, OIG’s determination to demand payment of
Stipulated Penalties or to seek exclusion shall be subject to review by an HHS
ALJ and, in the event of an appeal, the HHS Departmental Appeals Board (DAB), in
a
 
 
 

--------------------------------------------------------------------------------

 
manner consistent with the provisions in 42 C.F.R. § 1005.2-1005.21.
Notwithstanding the language in 42 C.F.R. § 1005.2(c), the request for a hearing
involving Stipulated Penalties shall be made within 10 days after receipt of the
Demand Letter and the request for a hearing involving exclusion shall be made
within 25 days after receipt of the Exclusion Letter.
 
2. Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be: (a)
whether LHC was in full and timely compliance with the obligations of this CIA
for which OIG demands payment; and (b) the period of noncompliance. LHC shall
have the burden of proving its full and timely compliance and the steps taken to
cure the noncompliance, if any. OIG shall not have the right to appeal to the
DAB an adverse ALJ decision related to Stipulated Penalties. If the ALJ agrees
with OIG with regard to a finding of a breach of this CIA and orders LHC to pay
Stipulated Penalties, such Stipulated Penalties shall become due and payable 20
days after the ALJ issues such a decision unless LHC requests review of the ALJ
decision by the DAB. If the ALJ decision is properly appealed to the DAB and the
DAB upholds the determination of OIG, the Stipulated Penalties shall become due
and payable 20 days after the DAB issues its decision.
 
3. Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be:
 

 
a.
whether LHC was in material breach of this CIA;

 
 
b.
whether such breach was continuing on the date of the Exclusion Letter; and

 
 
c.
whether the alleged material breach could not have been cured within the 30-day
period, but that: (i) LHC had begun to take action to cure the material breach
within that period; (ii) LHC has pursued and is pursuing such action with due
diligence; and (iii) LHC provided to OIG within that period a reasonable
timetable for curing the material breach and LHC has followed the timetable.

 
For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for LHC, only after a DAB
decision in favor of OIG. LHC’s election of its contractual right to appeal to
the DAB shall not abrogate OIG’s authority to exclude LHC upon the issuance of
an ALJ’s decision in favor of OIG. If the ALJ sustains the determination of OIG
and determines
 
 
 

--------------------------------------------------------------------------------

 
that exclusion is authorized, such exclusion shall take effect 20 days after the
ALJ issues such a decision, notwithstanding that LHC may request review of the
ALJ decision by the DAB. If the DAB finds in favor of OIG after an ALJ decision
adverse to OIG, the exclusion shall take effect 20 days after the DAB decision.
LHC shall waive its right to any notice of such an exclusion if a decision
upholding the exclusion is rendered by the ALJ or DAB. If the DAB finds in favor
of LHC, LHC shall be reinstated effective on the date of the original exclusion.
 
4. Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.
 
XI. EFFECTIVE AND BINDING AGREEMENT
 
LHC and OIG agree as follows:
 
A. This CIA shall be binding on the successors, assigns, and transferees of LHC.
 
B. This CIA shall become final and binding on the date the final signature is
obtained on the CIA.
 
C. This CIA constitutes the complete agreement between the parties and may not
be amended except by written consent of the parties to this CIA.
 
D. OIG may agree to a suspension of LHC’s obligations under this CIA based on a
certification by LHC that it is no longer providing health care items or
services that will be billed to any Federal health care program and that it does
not have any ownership or control interest, as defined in 42 U.S.C. §1320a-3, in
any entity that bills any Federal health care program. If LHC is relieved of its
CIA obligations, LHC will be required to notify OIG in writing at least 30 days
in advance if LHC plans to resume providing health care items or services that
are billed to any Federal health care program or to obtain an ownership or
control interest in any entity that bills any Federal health care program. At
such time, OIG shall evaluate whether the CIA will be reactivated or modified.
 
E. The undersigned LHC signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatory represents that he
is signing this CIA in his official capacity and that he is authorized to
execute this CIA.
 
 
 

--------------------------------------------------------------------------------

 
F. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

ON BEHALF OF LHC GROUP, INC.








/s/ PETER C. NOVEMBER                                                 9/29/11
PETER C. NOVEMBER                                                      DATE
Executive VP/General Counsel
LHC Group, Inc.














/s/ WILLIAM H. JORDAN                                                  9/29/11
WILLIAM H. JORDAN                                                      DATE
Alston & Bird LLP
Counsel for LHC Group, Inc.

 
 

--------------------------------------------------------------------------------

 


ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL
OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES














/s/ GREGORY E. DEMSKE                                                           
9/29/11
GREGORY E. DEMSKE
Assistance Inspector General for Legal Affairs                                 
DATE
Office of Inspector General
U. S. Department of Health and Human Services














/s/ KRISTEN SCHWENDINGER                                                  
9/29/11
KRISTEN SCHWENDINGER
Associate
Counsel                                                                           
DATE
Office of Inspector General
U. S. Department of Health and Human Services

 
 

--------------------------------------------------------------------------------

 
APPENDIX A


INDEPENDENT REVIEW ORGANIZATION


This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.


A.           IRO Engagement


1.           LHC shall engage an IRO that possesses the qualifications set forth
in Paragraph B, below, to perform the responsibilities in Paragraph C,
below.  The IRO shall conduct the review in a professionally independent and
objective fashion, as set forth in Paragraph D.  Within 30 days after OIG
receives the information identified in Section V.A.8 of the CIA or any
additional information submitted by LHC in response to a request by OIG,
whichever is later, OIG will notify LHC if the IRO is unacceptable.  Absent
notification from OIG that the IRO is unacceptable, LHC may continue to engage
the IRO.


2.           If LHC engages a new IRO during the term of the CIA, this IRO shall
also meet the requirements of this Appendix.  If a new IRO is engaged, LHC shall
submit the information identified in Section V.A.8 of the CIA to OIG within 30
days of engagement of the IRO.  Within 30 days after OIG receives this
information or any additional information submitted by LHC at the request of
OIG, whichever is later, OIG will notify LHC if the IRO is unacceptable.  Absent
notification from OIG that the IRO is unacceptable, LHC may continue to engage
the IRO.


B.           IRO Qualifications


The IRO shall:


1.           assign individuals to conduct the Internal Compliance Audit Review,
Claims Review and Unallowable Cost Review who have expertise in the
documentation requirements for home bound status and medical necessity, billing,
coding, reporting, and other requirements of home health care and in the general
requirements of the Federal health care program(s) from which LHC seeks
reimbursement;


2.           assign individuals to design and select the Claims Review sample
who are knowledgeable about the appropriate statistical sampling techniques;


3.           assign individuals to conduct the Claims Review portion of the IRO
Review who have relevant clinical credentials and expertise in the documentation
requirements for homebound status and medical necessity and who have maintained
these clinical credentials (e.g., completed applicable continuing education
requirements); and


 
 

--------------------------------------------------------------------------------

 
4.           have sufficient staff and resources to conduct the reviews required
by the CIA on a timely basis.


C.           IRO Responsibilities


The IRO shall:


1.           perform each Internal Compliance Audit Review, Claims Review and
Unallowable Cost review in accordance with the specific requirements of the CIA;


2.           follow all applicable Medicare rules and reimbursement guidelines
in making assessments in the Claims Review;


3.           if in doubt of the application of a particular Medicare policy or
regulation, request clarification from the appropriate authority (e.g., fiscal
intermediary or carrier);


4.           respond to all OIG inquires in a prompt, objective, and factual
manner; and


5.           prepare timely, clear, well-written reports that include all the
information required by Appendix B to the CIA.


D.           IRO Independence and Objectivity


The IRO must perform the IRO Review in a professionally independent and
objective fashion, as defined in the Government Auditing Standards (July 2007
Revision) issued by the United States Government Accountability Office.


E.           IRO Removal/Termination


1.           Provider and IRO.  If LHC terminates its IRO or if the IRO
withdraws from the engagement during the term of the CIA, LHC must submit a
notice explaining its reasons for termination or the reason for withdrawal to
OIG no later than 30 days after termination or withdrawal.  LHC must engage a
new IRO in accordance with Paragraph A of this Appendix and within 60 days of
termination or withdrawal of the prior IRO or at least 60 days prior to the end
of the current Reporting Period, whichever is earlier.


2.           OIG Removal of IRO.  In the event OIG has reason to believe the IRO
does not possess the qualifications described in Paragraph B, is not independent
and objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as
 
 
 

--------------------------------------------------------------------------------

 
described in Paragraph C, OIG may, at its sole discretion, require LHC to engage
a new IRO in accordance with Paragraph A of this Appendix.  LHC must engage a
new IRO within 60 days of termination of the prior IRO or at least 60 days prior
to the end of the current Reporting Period, whichever is earlier.


Prior to requiring LHC to engage a new IRO, OIG shall notify LHC of its intent
to do so and provide a written explanation of why OIG believes such a step is
necessary.  To resolve any concerns raised by OIG, LHC may present additional
information regarding the IRO’s qualifications, independence or performance of
its responsibilities.  OIG will attempt in good faith to resolve any differences
regarding the IRO with LHC prior to requiring LHC to terminate the
IRO.  However, the final determination as to whether or not to require LHC to
engage a new IRO shall be made at the sole discretion of OIG.
 
 
 

--------------------------------------------------------------------------------

 
Appendix B


IRO Review


A.           IRO Review.  The IRO Review shall consist of three components: 1)
Selection of Facilities; 2) an Internal Compliance Audit Review; and 3) a Claims
Review.


The IRO shall perform the IRO Review annually to cover each of the five
Reporting Periods.  The IRO shall perform all components of each IRO Review.


1.           Definitions.  For the purposes of the IRO Review, the following
definitions shall be used:


 
a.
Overpayment:  The amount of money LHC has received in excess of the amount due
and payable under any Federal health care program requirements.



 
b.
Paid Claim:  A claim submitted by LHC and for which LHC has received
reimbursement from the Medicare program.



 
c.
Population:  The Population shall be defined as all Paid Claims during the
12-month period covered by the Claims Review.



 
d.
Error Rate:  The Error Rate shall be the percentage of net Overpayments
identified in the sample.  The net Overpayments shall be calculated by
subtracting all underpayments identified in the sample from all gross
Overpayments identified in the sample.  (Note:  Any potential cost settlements
or other supplemental payments should not be included in the net Overpayment
calculation.  Rather, only underpayments identified as part of the Discovery
Sample shall be included as part of the net Overpayment calculation.)



The Error Rate is calculated by dividing the net Overpayment identified in the
sample by the total dollar amount associated with the Paid Claims in the sample.


 
e.
Internal Compliance Audit:  LHC’s internal home health medical record compliance
audits are conducted by the Compliance Department.  LHC audits by provider
number.  Provider numbers may or may not be used by multiple home health
facilities.  The Compliance Department reviews at least



 
 

--------------------------------------------------------------------------------

 
30 random closed and paid claims and associated medical records per provider
number.  Every LHC home health provider number undergoes an Internal Compliance
Audit at least once every 24 months.
 
2.           Selection of LHC Facilities.  At least 60 days prior to the end of
each Reporting Period, LHC shall provide OIG with the following information for
each LHC home health facility for the preceding 12 months:


a)  
the name of the home health facility, its location (city, state), and its
affiliated Medicare provider number(s);



b)  
the total dollar amount of Paid Claims per home health facility;



c)  
the Medicare payor mix per home health facility;



d)  
if subject to an Internal Compliance Audit during the preceding 12 months, the
date the Internal Compliance Audit was completed by the Compliance Department;
and



e)  
a list of those home health facilities not subject to an Internal Compliance
Audit during the preceding 12 months.



3.           Internal Compliance Audit Review.  For each Reporting Period, from
the list of home health facilities that were subject to an Internal Compliance
Audit during the previous 12 months, the IRO shall select a random sample of 10
Internal Compliance Audits and conduct an independent review to determine
whether LHC has appropriately implemented any suggestions, recommendations, or
potential corrective actions identified in the Internal Compliance Audits.


4.           Claims Review.  At the end of each Reporting Period, the IRO shall
select 10 home health facilities from the list described in section A.2.e of
this Appendix, in the following manner.  The IRO shall divide the facilities on
the list into two groups:


(1) Group A shall include the 50 home health facilities with the highest total
dollar amount of Paid Claims and the 50 home health facilities with the highest
percentage of Medicare Revenues.
(2) Group B shall include all other home health facilities on the list.


The IRO shall randomly select eight home health facilities from Group A and two
home health facilities from Group B.  For each of these 10 home health
facilities, the IRO will conduct a Claims Review as described below.


 
 

--------------------------------------------------------------------------------

 
a.      Discovery Sample.  For each home health facility selected, the IRO shall
randomly select and review a sample of 30 Paid Claims (Discovery Sample),
resulting in a separate Discovery Sample for each home health facility.  The
Paid Claims shall be reviewed based on the supporting documentation available at
each home health facility or under LHC’s control to determine whether the
medical record documentation supports homebound status and medical necessity of
the home health services furnished. If the Error Rate (as defined above) for the
Discovery Sample for any home health facility is less than 5%, no additional
sampling is required, nor is the Systems Review required.  (Note: The guidelines
listed above do not imply that this is an acceptable error rate.  Accordingly,
LHC should, as appropriate, further analyze any errors identified in the
Discovery Sample.  LHC recognizes that OIG or other HHS component, in its
discretion and as authorized by statute, regulation, or other appropriate
authority may also analyze or review Paid Claims included, or errors identified,
in the Discovery Sample or any other segment of the universe.)


If the Error Rate for the Discovery Sample for any home health facility is 5% or
greater, the IRO shall perform a Full Sample and a Systems Review for the
applicable home health facility, as described below.


 
b.   Full Sample.  If necessary, as determined by procedures set forth in
Section A.4a above, the IRO shall select an additional sample of Paid Claims
from that home health facility (Full Sample) using commonly accepted sampling
methods.  The Full Sample shall be designed to: (1) estimate the actual
Overpayment in the population with a 90% confidence level and with a maximum
relative precision of 25% of the point estimate; and (2) conform with the
Centers for Medicare and Medicaid Services’ statistical sampling for overpayment
estimation guidelines.  The Paid Claims selected for the Full Sample shall be
reviewed based on supporting documentation available at LHC or under LHC’s
control to determine whether the medical record documentation supports homebound
status and the medical necessity of the home health services furnished.  For
purposes of calculating the size of the Full Sample, the Discovery Sample may
serve as the probe sample, if statistically appropriate.  Additionally, the IRO
may use the Paid Claims sampled as part of the Discovery Sample, and the
corresponding findings for those Paid Claims, as part of its Full Sample,
if:  (1) statistically appropriate and (2) the IRO selects the Full Sample Paid
Claims using the seed number generated by the Discovery Sample.  OIG, in its
sole discretion, may refer the findings of the Full Sample

 
 
 

--------------------------------------------------------------------------------

 
(and any related workpapers) received from LHC to the appropriate Federal health
care program payor, including the Medicare contractor (e.g., carrier, fiscal
intermediary, or DMERC), for appropriate follow-up by that payor.
 
 
c.   Systems Review.  If the Discovery Sample for any home health facility
identifies an Error Rate of 5% or greater, LHC’s IRO shall also conduct a
Systems Review for the applicable home health facility.  The Systems Review
shall consist of the following:



 
i.
a review of LHC’s policies and processes for determining a patient’s home bound
status and the medical necessity of home health care services furnished to the
patient; and



 
ii.
for each claim in the Discovery Sample and Full Sample that resulted in an
Overpayment, the IRO shall review the system(s) and process(es) that generated
the claim and identify any problems or weaknesses that may have resulted in the
identified Overpayments.  The IRO shall provide its observations and
recommendations on suggested improvements to the system(s) and the process(es)
that generated the claim.



 
           d.
Other Requirements



 
i.
Supplemental Materials.  The IRO shall request all documentation and materials
required for its review of the Paid Claims selected as part of each Discovery
Sample or Full Sample (if applicable), and LHC shall furnish such documentation
and materials to the IRO prior to the IRO initiating its review of each
Discovery Sample or Full Sample (if applicable).  If the IRO accepts any
supplemental documentation or materials from LHC after the IRO has completed its
initial review of each Discovery Sample or Full Sample (if applicable)
(Supplemental Materials), the IRO shall identify in the Claims Review Report the
Supplemental Materials, the date the Supplemental Materials were accepted, and
the relative weight the IRO gave to the Supplemental Materials in its review. 
In addition, the IRO shall include a narrative in the Claims Review Report
describing the process by which the Supplemental Materials were accepted and the
IRO’s reasons for accepting the Supplemental Materials.

 
 
 

--------------------------------------------------------------------------------

 
ii.         
Paid Claims without Supporting Documentation.  Any Paid Claim for which LHC
cannot produce documentation sufficient to support the Paid Claim shall be
considered an error and the reimbursement received by LHC for such Paid Claim,
net of the reimbursement received by LHC for which it has supporting
documentation, shall be deemed an Overpayment. Replacement sampling for Paid
Claims with missing documentation is not permitted.



 
iii.
Use of First Samples Drawn.  For the purposes of all samples (Discovery
Sample(s) and Full Sample(s)) discussed in this Appendix, the Paid Claims
selected in each first sample shall be used (i.e., it is not permissible to
generate more than one list of random samples and then select one for use with
the Discovery Sample or Full Sample).



 
      e.
Repayment of Identified Overpayments.  LHC shall repay within 30 days any
Overpayment(s) identified in any Discovery Sample or the Full Sample (if
applicable), regardless of the Error Rate, to the appropriate payor and in
accordance with payor refund policies.  LHC shall make available to OIG all
documentation that reflects the refund of the Overpayment(s) to the payor.



B.           IRO Review Report.  The IRO shall prepare an IRO Review Report for
each Reporting Period.  The IRO Review Report shall include both an Internal
Compliance Audit Review Report and a Claims Review Report, as described below.


1.           Internal Compliance Audit Review Report.  The Internal Compliance
Audit Review Report shall include: (1) a list of the home health facilities that
were subject to an Internal Compliance Audit and that were subject to an IRO
review, (2) for those home health facilities listed, a summary description of
errors identified by LHC’s Compliance Department in the Internal Compliance
Audit and the corrective action recommended by the Compliance Department, and
(3) a narrative explanation of the IRO’s findings regarding whether LHC has
implemented, or is in the process of implementing, corrective action in response
to the findings of each Internal Compliance Audit conducted by LHC and reviewed
by the IRO.


2.           Claims Review Report.  The following information shall be included
in the Claims Review Report for each Discovery Sample and Full Sample (if
applicable).
 
 
 

--------------------------------------------------------------------------------

 
 
a.
Claims Review Methodology



 
i.
Claims Review Population. A description of the Population subject to the Claims
Review.



 
ii.
Claims Review Objective.  A clear statement of the objective intended to be
achieved by the Claims Review.



 
iii.
Source of Data.  A description of the specific documentation relied upon by the
IRO when performing the Claims Review (e.g., medical records, physician orders,
certificates of medical necessity, requisition forms, local medical review
policies (including title and policy number), CMS program memoranda (including
title and issuance number), Medicare carrier or intermediary manual or bulletins
(including issue and date), other policies, regulations, or directives).



 
iv.
Review Protocol.  A narrative description of how the Claims Review was conducted
and what was evaluated.



 
v.
Supplemental Materials.  A description of any Supplemental Materials as required
by A.4.d.i, above.



 
b.
Statistical Sampling Documentation



 
i.
A copy of the printout of the random numbers generated by the “Random Numbers”
function of the statistical sampling software used by the IRO.



 
ii.
A copy of the statistical software printout(s) estimating how many Paid Claims
are to be included in the Full Sample, if applicable.



 
iii.
A description or identification of the statistical sampling software package
used to select the sample and determine the Full Sample size, if applicable.



 
c.
Claims Review Findings



 
i.
Narrative Results



A narrative explanation of the IRO’s findings and supporting rationale
(including reasons for errors, patterns noted, etc.)
 
 
 

--------------------------------------------------------------------------------

 
regarding the Claims Review, including the results of each Discovery Sample, and
the results of the Full Sample (if any).
 
ii.           Quantitative Results


I.           Total number and percentage of instances in which the IRO
determined that the Paid Claims submitted by LHC (Claim Submitted) differed from
what should have been the correct claim (Correct Claim), regardless of the
effect on the payment.


II.           Total number and percentage of instances in which the Claim
Submitted differed from the Correct Claim and in which such difference resulted
in an Overpayment to LHC.


III.           Total dollar amount of all Overpayments in the sample.


IV.           Total dollar amount of Paid Claims included in the sample and the
net Overpayment associated with the sample.


V.           Error Rate in the sample.


VI.           A spreadsheet of the Claims Review results that includes the
following information for each Paid Claim:  Federal health care program billed,
beneficiary health insurance claim number, date of service, code submitted
(e.g., DRG, CPT code, etc.), code reimbursed, allowed amount reimbursed by
payor, correct allowed amount (as determined by the IRO), dollar difference
between allowed amount reimbursed by payor and the correct allowed amount.


 
d.
Recommendations.  The IRO’s report shall include any recommendations for
improvements to LHC’s processes for determining and documenting homebound status
and for establishing the medical necessity of home health care services.



3.           Systems Review Findings.  The IRO shall prepare a Systems Review
Report based on the Systems Review performed (if applicable) that shall include
the
 
 
 

--------------------------------------------------------------------------------

 
IRO’s observations, findings, and recommendations regarding the strengths and
weaknesses in LHC’s processes for determining and documenting homebound status
and for establishing the medical necessity of home health care services.


4.           Credentials.  The names and credentials of the individuals who: (1)
designed the statistical sampling procedures and the review methodology utilized
for the Internal Compliance Audit Review and the Claims Review and (2) performed
the Internal Compliance Audit Review and the Claims Review.
